DETAILED ACTION
This is in reference to communication received 28 July 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving a request from a client for an estimate of available user impressions for viewing one or more advertising content based on certain demographic criteria. After receiving the request, archived data is accessed, analyzed to map (identify) deterministic users (e.g. a user with same identifier linked to plurality of device identifiers) and probabilistic users (a user with same identifier linked to plurality of data fields in the archived 
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting a request from a secondary device (client device) to a primary device (forecasting server) wherein, the request comprises targeting demographic criteria; primary device performs analysis based on the received targeting criteria, generates a response, and transmits the response to the requesting secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of forecasting server receiving information (a request with targeting demographic criteria) from a client device; forecasting server querying stored information to determine response, and 
As for dependent claims 2-3, 9-10 and 16-17, these claims recite limitations that further define the same abstract idea of receiving user impression data (e.g. historical data), receiving demographic group membership data (archived use data), perform analysis of using the received data and based on the results of the analysis, add the user to either the deterministic user group or probabilistic user group. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 4-5, 11-12 and 18-19, these claims recite limitations that further define the same abstract idea of receiving a request and searching data stored in a database table based on the criteria received in the request, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 6-7, 13-14 and 20, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US Publication 2010/0114710 in view of Ray et al. US Publication 2017/0034591.

Regarding claims 1, 8 and 15, Agarwal teaches system and method for determining an estimate of available user impressions on a network (Agarwal, An impression inventory forecaster may be provided that receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes and returns the inventory forecast of the advertisement impressions to the application for targeting impression attributes) [Agarwal, 0005], comprising:
receiving,  at a forecasting server, a request from a client device for an estimate of available user impressions for viewing one or more media elements on a network Agarwal, An impression inventory forecaster may be provided that receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes) [Agarwal, 0005], the request including  one or more viewer demographic group limitations including a first age setpoint and a second age setpoint of a viewership audience (Agarwal, For instance, a query may specify the following attributes of a targeting profile: "property=Finance", "age>30", and "country=US". The time period may be specified as a date range such as "7/1/2009 to 12/31/2009") [Agarwal, 0033], the viewership audience including one or more of primary device users, deterministic users and probabilistic users (Agarwal, historical impressions of advertisements served to online users may be retrieved from impression logs) [Agarwal, 0028];
Agarwal does not explicitly teach prebuilding of quaryable bitsets (historical impressions) wherein the bitsets are queryable storage entities including primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets. However, Ray teaches in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Agarwal by adopting teachings of Ray to offer a unified purchasing experience for advertising inventory and one that can be reliably target relevant populations of consumers.
Agarwal in view of Ray teaches system and method further comprising:
receiving,  at a forecasting server, a request from a client device for an estimate of available user impressions for viewing one or more media elements on a network Agarwal, An impression inventory forecaster may be provided that receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes) [Agarwal, 0005], the request including  one or more viewer demographic group limitations including a first age setpoint and a second age setpoint of a viewership audience (Agarwal, For instance, a query may specify the following attributes of a targeting profile: "property=Finance", "age>30", and "country=US". The time period may be specified as a date range such as "7/1/2009 to 12/31/2009") [Agarwal, 0033], the viewership audience including one or more of primary device users, the viewership audience including one or more of primary device users, deterministic users and probabilistic users (Agarwal, historical impressions of advertisements served to online users may be retrieved from impression logs) [Agarwal, 0028, also see Ray 0095];
receiving, at a storage entity from a data element server, user data to prebuild queryable bitsets wherein the bitsets are queryable storage entities (Ray, online viewership data can be tracked by content providers such as Comcast, Netflix and YouTube. So, alternatively, the advertisers will receive data from online panels such as Comscore, Nielsen and Kantar, which track where the audience is online. Cable operators also sell their own viewership data from their subscribers) [Ray, 0013] including primary device user bitsets, deterministic user bitsets (Ray, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person’s identity (deterministic user) [Ray, 0095], or probabilistic user bitsets (Ray, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095];
mapping, by the forecasting server, a query to the one or more primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets stored in the storage entity, wherein the deterministic user bitsets are based on a degree of confidence that the deterministic users operate at least two devices (Agarwal, the index may be searched to find forecasted impression pools that match the targeting profile of attributes) [Agarwal, 0033], and wherein the probabilistic user bitsets are based on a degree of confidence that the probabilistic users have similar usage patterns on at least two devices (Ray, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095];
determining, by the forecasting server, an estimate of available user impressions based on the one or more viewer demographic group limitations and the query including the one or more primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets (Agarwal, An inventory forecast may be determined at step 408 by summing trend forecast data during the time period specified in the query for each matching forecasted impression pool) [Agarwal, 0033, also, as responded to above, see Ray, 0095]; and
transmitting, by the forecasting server, the determined estimate of available user impressions to the client device (Agarwal, An impression inventory forecaster returns the inventory forecast of the advertisement impressions to the application for targeting impression attributes) [Agarwal, 0005].

Regarding claims 2, 9 and 16, Agarwal in view of Ray teaches system and method further comprising: 
receiving user impression data associated with one or more primary device users viewing one or more media elements on the network (Ray, online viewership data can be tracked by content providers such as Comcast, Netflix and YouTube. So, alternatively, the advertisers will receive data from online panels such as Comscore, Nielsen and Kantar, which track where the audience is online. Cable operators also sell their own viewership data from their subscribers) [Ray, 0013];
receiving, for the one or more primary device users, demographic group membership data, the demographic group membership data comprising probabilistic group membership data and deterministic group membership data (Ray, consumer behavior data includes information about websites visited, as well as demographic data on a consumer, such as gender, age, location, and adverts previously viewed) [Ray, 0186];
associating, for each of the one or more primary device users, the user impression data with the demographic group membership data (Agarwal, The indexer will build such bit vectors for all possible attribute values, such as "gender=male," "age=32," "behavior_interest=music," "hour_of_day=12," "country=US," and so forth. With a clever ;
adding the probabilistic group membership data to the probabilistic user data set, the probabilistic user data set comprising a probabilistic bitset; and adding the deterministic group membership data to the deterministic user data set, the deterministic user data set comprising a deterministic bitset (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095].

Regarding claims 3, 10 and 17, Agarwal in view of Ray teaches system and method further comprising:
adding the one or more deterministic user bitsets to the combined bitset; adding the one or more probabilistic user bitsets to the combined bitset (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095]; and
determining the estimate of available user impressions based on query results from the combined bitset (Agarwal, the index may be searched to find forecasted impression pools that match the targeting profile of attributes) [Agarwal, 0033].

Regarding claims 4, 11 and 18, Agarwal in view of Ray teaches system and method further comprising:
receiving a request to include one or more primary device users in the estimate of available user impressions (Agarwal, An impression inventory forecaster receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes) [Agarwal, 0005];
determining a number of primary device users based on query results from a primary device user bitset (Agarwal, the index may be searched to find forecasted impression pools that match the targeting profile of attributes) [Agarwal, 0033]: and
determining the estimate of available user impressions based on the number of deterministic users, the number of probabilistic users, and the number of primary device users (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095].


Regarding claims 5, 12 and 19, Agarwal in view of Ray teaches system and method further comprising:
receiving, for each of a plurality of users viewing one or more media elements on the network, unknown group data for which group membership is unknown (Ray, online viewership data can be tracked by content providers such as Comcast, Netflix and YouTube …. Cable operators also sell their own viewership data from their subscribers (it would have been obvious to one of ordinary skill in the art that the data purchased from content providers comprises data unknown to purchasing entity)) [Ray, 0013]; and
adding the unknown group data to the primary account user data set, the primary account user data set comprising a primary bitset (Agarwal, index tables may be built for the forecasted impression pools, the index tables may be stored for the forecasted impression pools at step 316) [Agarwal, 0032].

Regarding claims 6, 13 and 20, Agarwal in view of Ray teaches system and method, wherein the deterministic user bitsets and the probabilistic user bitsets are limited to data corresponding to the one or more viewer demographic group limitations (Agarwal, For instance, a query may specify the following attributes of a targeting profile: "property=Finance", "age>30", and "country=US". The time period may be specified as a date range such as "7/1/2009 to 12/31/2009") [Agarwal, 0033].


Regarding claims 7 and 14, Agarwal in view of Ray teaches system and method, wherein the probabilistic users comprise users that have been non-deterministically identified based upon user device data, user network data, and/or user behavior data (Ray, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because claims when are directed to an improved technological improvement are acknowledged and considered.
However, upon further review of the pending amended claims, it is deemed that the claimed invention are not eligible for patent under 35 USC 101, and therefore, rejection of the amended claims under 35 USC 101 is maintained in this office action. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, during an updated search in view of pending claims, a new prior art was found and cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Demsey et al. US Publication 2016/0239868 teaches system and method for inferring matches and logging-in of online users across devices.
Manoj Debnath published article “Exploring Java BitSet”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

November 15, 2021